Citation Nr: 0929223	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
sigmoid colon, to include as due to exposure to an herbicide 
agent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to August 
1970 and from November 1970 to May 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied service connection 
for adenocarcinoma of the sigmoid colon.  

The Board remanded the case to the RO in June 2006 for a 
Board hearing.  The Veteran provided testimony at a September 
2006 Board hearing and at a March 2009 travel Board hearing.  
The hearing transcripts have been associated with the claims 
file.  The two Veterans Law Judges who conducted the 
September 2006 and March 2009 hearings are included in the 
panel of judges rendering the determination in this case.  
The case is once again before the Board for review.


FINDING OF FACT

Andenocarcinoma of the sigmoid colon is not etiologically 
related to active service.


CONCLUSION OF LAW

Andenocarcinoma of the sigmoid colon was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a May 2004 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  

May 2006 and January 2009 letters provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  However, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The Veteran's service treatment records, VA and private 
treatment records, Social Security Administration medical 
records, and a Board hearing transcript have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a remand for a medical 
opinion is not necessary.  As the Board will discuss below, 
the medical evidence of record does not indicate that there 
may be a nexus between the Veteran's current disability and 
service, and there is no credible evidence of continuity of 
symptomatology.  See Id.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims that his sigmoid colon cancer is related 
to exposure to Agent Orange in Vietnam.  A veteran, who had 
active service in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, will 
be presumed to have been exposed to an herbicide agent during 
such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include: hepatobiliary 
(liver) cancers; bone and joint cancer; skin cancers; urinary 
bladder cancer; renal cancer; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers).  Update 2004 
also concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" category: 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  It 
was noted that in this report, NAS found two health outcomes 
that were deemed consistent in not showing a positive 
association between them and any magnitude of exposure to 
herbicides.  Those health outcomes that met the "no 
association" category were: gastrointestinal tumors 
(esophagus, stomach, pancreas, colon, rectum), and brain 
tumors.  The Secretary determined that a positive association 
between exposure to herbicides and gastrointestinal tract 
tumors did not exist.  The Secretary also reiterated that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

The Veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  As the Veteran's claimed disability 
is not included in the above-indicated diseases associated 
with exposure to an herbicide agent, presumptive service 
connection is not warranted.  Even though presumptive service 
connection is not warranted, the Veteran is not precluded 
from establishing service connection for a diagnosed 
disability with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Service treatment records do not reflect any complaints, 
diagnoses, or treatment that can be related to adenocarcinoma 
of the sigmoid colon.  

Social Security Administration treatment records and private 
treatment records dated from 1991 to 1995 show that the 
Veteran was seen for back problems, but do not reflect 
complaints, diagnoses, or treatment related to adenocarcinoma 
of the sigmoid colon.  

VA treatment records show that the Veteran was diagnosed with 
adenocarcinoma of the sigmoid colon in August 2002.  VA 
treatment reports show that the Veteran was seen in the 
emergency room after falling from a roof top two days prior 
to admission.  The Veteran complained of abdominal pain 
associated with nausea which had been going on a few weeks 
prior to admission.  He reported absence of bowel movement 
for about a week, and poor appetite.  The Veteran a 
colonoscopy with biopsy and a CT scan of the abdomen and 
pelvis.  He was diagnosed with adenocarcinoma of the colon.  

An August 2002 surgical attending note shows that the Veteran 
fell one week prior and was hospitalized.  The Veteran was 
found to have a large sigmoid lesion and was positive for 
adenocarcinoma.  The lesion was 15 to 19 centimeters.  There 
was also a 60 centimeter polyp path.  The Veteran was 
diagnosed with sigmoid cancer.  The Veteran underwent a low 
anterior resection for sigmoid colon cancer in August 2002.  

VA treatment reports dated from September 2002 to 2005 
reflect a diagnosis of status post sigmoid colectomy in 
August 2002, status post colon cancer.  The Veteran was seen 
for constipation, stomach complaints, and hernia. 

During the Veteran's March 2009 Board hearing, he reported 
that he served in Vietnam for 29 months.  The Veteran 
described his 2002 diagnosis of sigmoid colon cancer and 
described his treatment.  He indicated that he did not have a 
history of colon cancer in his family and thought that it 
could be a result of his exposure to herbicides.   

Medical evidence of record establishes a diagnosis of 
adenocarcinoma of the sigmoid colon, status post sigmoid 
colectomy; however, the Veteran's colon cancer is not shown 
to have been incurred in service.  Service treatment records 
do not reflect any problems that can be related to 
adenocarcinoma of the sigmoid colon in service.  The earliest 
medical evidence of sigmoid colon cancer was in 2002, 29 
years after the Veteran's separation from service.  
Andenocarcinoma of the sigmoid colon did not manifest within 
one year of the Veteran's separation from service.  There is 
no medical evidence of record which relates the Veteran's 
sigmoid colon cancer to service or to Agent Orange exposure 
in service.  In light of the foregoing, the Board finds that 
service connection for adenocarcinoma of the sigmoid colon is 
not warranted.  

In making this determination, the Board has considered the 
Veteran's own statements in support of his claims.  The 
Veteran testified that his colon cancer is related to Agent 
Orange exposure in service, stating that he does not have a 
family history of cancer.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the present case, 
the Secretary of Veterans Affairs has determined, based the 
NAS Update 2004, that a positive association between exposure 
to herbicides and gastrointestinal tumors, to include tumors 
of the colon, does not exist.  See 72 Fed. Reg. 32,395 (June 
12, 2007).  The Veteran has not submitted competent medical 
evidence which relates his diagnosed adenocarcinoma of the 
sigmoid colon to in-service exposure to Agent Orange.  The 
Board acknowledges the Veteran's belief that his sigmoid 
colon cancer is related to Agent Orange exposure in service; 
however, where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

C.  Conclusion

Andenocarcinoma of the sigmoid colon is not shown by 
competent medical evidence to be related to service or to in-
service exposure to Agent Orange.  Therefore, the Board finds 
that the preponderance of the evidence is against finding 
that the Veteran has adenocarcinoma of the sigmoid colon 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for adenocarcinoma of the sigmoid colon is 
denied.





			
	S. L. Kennedy	V. L. Jordan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	David L. Wight
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


